NATIONWIDE VARIABLE INSURANCE TRUST American Century NVIT Multi Cap Value Fund Neuberger Berman NVIT Multi Cap Opportunities Fund Neuberger Berman NVIT Socially Responsible Fund NVIT Developing Markets Fund NVIT Emerging Markets Fund NVIT International Equity Fund NVIT Nationwide Fund NVIT Real Estate Fund NVIT Worldwide Leaders Fund NVIT Large Cap Growth Fund (formerly, Oppenheimer NVIT Large Cap Growth Fund) Templeton NVIT International Value Fund Van Kampen NVIT Comstock Value Fund Supplement dated December 29, 2011 to the Prospectus dated May 1, 2011 Capitalized terms and certain other terms used in the supplement, unless otherwise defined in this supplement, have the meanings assigned to them in the Prospectus. Neuberger Berman NVIT Multi Cap Opportunities Fund 1.Effective immediately, Eli M. Salzmann, Managing Director at Neuberger Berman Management LLC, has replaced S. Basu Mullick as the portfolio manager to the Neuberger Berman NVIT Multi Cap Opportunities Fund. 2.The information beneath “Portfolio Management – Portfolio Manager” found on page 7 of the Prospectus is deleted and replaced with the following: Portfolio Manager Title Length of Service Eli M. Salzmann Managing Director, Neuberger Berman Since 2011 3.The information beneath “Portfolio Management – Neuberger Berman NVIT Multi Cap Opportunities Fund” found on page 54 of the Prospectus is deleted and replaced with the following: Neuberger Berman NVIT Multi Cap Opportunities Fund Eli M. Salzmann is the portfolio manager of the Fund.Mr. Salzmann is a Managing Director of Neuberger Berman and joined Neuberger Berman in 2011.Prior to joining Neuberger Berman, Mr. Salzmann spent nearly 14 years at Lord Abbett & Co LLC as a portfolio manager, partner, and director of large cap value.Prior to that, Mr. Salzmann worked at Mutual of America as a portfolio manager/analyst and held several positions at PaineWebber, Inc.Mr. Salzmann received an MBA from New York University and a BA from Princeton University. PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE
